Citation Nr: 0204675	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  00-22 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for post-operative basal 
cell carcinoma of the nose, claimed as due to exposure to 
ionizing radiation.

2. Entitlement to an original rating in excess of 10 percent 
for degenerative joint/disc disease of the lumbosacral 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from September 1948 
to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

The Board observes that, in his August 2000 notice of 
disagreement, the veteran objected to the August 1998 and 
November 1999 effective dates for disability evaluations 
awarded in the July 2000 rating decision because he submitted 
his claim for benefits in April 1998.  The matter of earlier 
effective dates for disability awards has not been developed 
on appeal, and is referred to the RO for further 
consideration and adjudication.

Further, in his November 2000 substantive appeal, the veteran 
requested the opportunity to participate in a hearing with a 
Member of the Board.  The veteran was scheduled for a Board 
hearing in February 2002; however, in a written statement 
dated February 12, 2002, he canceled his request for a Board 
hearing and did not request that the hearing be rescheduled.  
As a result, the Board believes all due process requirements 
were met with regard to his hearing request.

Finally, while the veteran's August 2000 notice of 
disagreement addressed the issue of an increased rating for 
degenerative joint/degenerative disc disease of the cervical 
spine, in a September 2000 written statement, he requested 
that this issue be removed from his appeal.


FINDINGS OF FACT

l. No competent medical evidence has been submitted to 
demonstrate that the veteran's basal cell carcinoma of the 
nose is related to his period of active military service, 
including exposure to ionizing radiation.

2. The evidence is in approximate balance as to whether the 
veteran's lumbar spine disability is productive of 
moderate severity, with moderate functional impairment due 
to pain.


CONCLUSIONS OF LAW

1. Service connection is denied for post-operative basal cell 
carcinoma of the nose, claimed as due to exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1101, 1112, 1114, 
1110, 1131, 5107 (West 1991 & Supp. 2001); Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106, 5107 (West Supp. 2001)); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.311 (2001); 66 Fed. Reg. 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).

2. Giving the veteran the benefit of the doubt, the criteria 
for a 20 percent evaluation for degenerative 
joint/degenerative disc disease of the lumbosacral spine 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100-5103A, 5106, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003-5293 (2001); 66 Fed. 
Reg. 45,630-632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Before addressing the issues on appeal, the Board notes that, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the appellant's claims 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The October 1999 examination described below fulfills 
that requirement. 


The Board finds that the requirements of the VCAA have 
clearly been met in this case.  The appellant was advised, by 
virtue of a detailed statement of the case (SOC) and 
supplemental statement of the case (SSOC), issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We, 
therefore, believe that appropriate notice has been given in 
this matter.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claims, and the SOC and SSOC 
clarified what evidence would be required to establish 
service connection for basal cell carcinoma of the nose as 
due to exposure to ionizing radiation, and an increased 
evaluation for a back disability.  The veteran responded to 
the RO communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Further, in a 
March 2001 letter, the RO advised the veteran of the VCAA and 
its effect on his claims, and again advised him of the types 
of evidence that he should submit in support of his claims.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. A. § 5103). 

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  " Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Even if there is no 
record of a malignant tumor in service, its incurrence in 
service will be presumed if it was manifest to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that "[t]he 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

There are, essentially, three ways in which a veteran may 
establish service connection for disability which he or she 
believes to be caused by exposure to ionizing radiation in 
service.  First, a presumption of service connection may be 
granted for a "radiation-exposed veteran" if certain 
statutory requirements are satisfied regarding the 
circumstances of the claimed exposure.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d), amended by 67 Fed. Reg. 
3612-3616 (Jan. 25, 2002) effective March 26, 2002 (adding 
cancers of the bone, brain, colon, lung, and ovary to the 
list of diseases that may be presumptively service-
connected).  A radiation-exposed veteran means a veteran who, 
while serving on active duty, participated in a "radiation- 
risk activity" as defined in 38 C.F.R. § 3.309(d)(3)(ii).  
Those activities involve onsite participation in a test 
involving the atmospheric detonation of a nuclear device or 
military duty involving the occupation of Japan during the 
period from August 6, 1945, to July 1, 1946.  See 67 Fed. 
Reg. 3,612-3,616 (Jan. 25, 2002) (amending the definition of 
"radiation risk" to include the veteran's presence at 
certain other locations).

Second, under 38 C.F.R. § 3.311, a veteran who meets certain 
specified conditions, including exposure to ionizing 
radiation in service, may be granted service connection for 
one of the 24 disorders listed therein.  Third, where 
competent evidence is presented which traces causation of the 
claimed disability to a condition or event during service, 
direct service connection can be established, without the 
need to meet the conditions for the presumptions above, under 
38 U.S.C.A. §§1110, 1131 and 38 C.F.R. § 3.303.  See Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996); aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997); cert. denied, 118 S. 
Ct. 1171 (1998).  See also McGuire v. West, 11 Vet. App. 274 
(1998)

The veteran's claim in this case is one based on occupational 
exposure to ionizing radiation during service.  Such a claim 
is cognizable under the provisions of 38 C.F.R. § 3.311.  If 
a claim for service connection is based on occupational 
exposure to ionizing radiation, and it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
presumptive period as specified in 38 C.F.R. § 3.307 or § 
3.309, the following factors will be examined:  (1) whether 
the veteran participated in an activity that would have 
exposed him ionizing radiation (determined by making an 
assessment of the size and nature of the radiation dose); (2) 
whether the veteran subsequently developed a radiogenic 
disease, as recognized by statute; and (3) whether the 
disease first became manifest within a specific period after 
radiation exposure.  38§C.F.R. § 3.311(a), (b)(5).  The 
determination of service connection based upon ionizing 
radiation exposure is then made under the generally 
applicable service connection provisions, giving due 
consideration to any opinion provided by the VA Under 
Secretary for Health or an outside consultant.  38 C.F.R. § 
3.311(f).  Service connection will not be established if 
there is affirmative evidence to establish that a 
supervening, non-service-related condition or event is more 
likely the cause of the disease.  38 C.F.R. § 3.311(g). 


In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period, as specified in 38 C.F.R. §§ 3.307, 
3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses received in service.  38 C.F.R. § 3.311(a)(1).  In all 
claims involving radiation exposure, other than from 
participation in atmospheric nuclear weapons test 
participation and/or Hiroshima and Nagasaki occupation, a 
request will be made of the Department of Defense for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include, but may not be 
limited to, the veteran's Record of Occupation Exposure to 
Ionizing Radiation (reported on DD Form 1141), if maintained; 
service medical records; and other records that may contain 
information pertaining to the veteran's radiation exposure in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based upon 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

The veteran's service medical records are entirely negative 
to complaints of, or treatment for, a nose abnormality or 
basal cell carcinoma of the nose.  The medical records reveal 
that, in September 1966, the veteran was treated for a rash 
on his right hand for which Calamine lotion was found 
ineffective and that, in July 1969, he had a facial rash and 
was referred to the dermatology clinic.  Diffuse erythematous 
confluent flushing over the checks, nose, and forehead was 
observed and the impression was acne rosacea.  When he was 
examined for separation in April 1975, the veteran's nose and 
skin were normal.  The veteran's DD Form 1141 reflects 
exposure to gamma radiation in March 1961, measured by film 
badge with 0.00 dose and 0.00 a cumulative total dose.

A December 1985 letter to the veteran from the Headquarters, 
United States Marine Corps, Department of the Navy, verified 
his participation in a military exercise in conjunction with 
Shot BADGER, Operation UPSHOT-KNOTHOLE (April 18, 1953).  The 
letter indicated that there was no record of his 1953-
radiation dose, however the reconstructed dose was 3.7 rem 
gamma, and 0.001 rem neutron.  It was further indicated that 
the Federal guideline for annual exposure to radiation 
workers was 5 rem gamma. 

Private medical records dated in 1986 indicate that the 
veteran was treated for skin lesions, including a small spot 
on his nose.  Rhinophyma was noted. 

Private medical records from the United States Naval 
Hospital, Camp Lejeune, North Carolina, dated from November 
1992 to November 1998, indicate that, in November 1992, the 
veteran underwent laser abrasion for rhinophyma.  In November 
1994, he underwent shave biopsy of a non-healing ulcerated 
papule on the left alar rim, positive for basal cell 
carcinoma and, in December 1994, underwent an excisional 
biopsy.  In February 1995, the veteran underwent surgical 
removal of a basal cell carcinoma of his nose. according to a 
letter that month from V.B.L., M.D., a dermatologist. 

In a May 1998 written statement, the veteran said that in 
1966, while in Vietnam, he was treated for a red rash on the 
left side of his nose.  He noted his exposure to atomic 
radiation at Yucca Flats, Nevada, in 1953 when he was 4,000 
feet from ground zero and was not allowed to move out of the 
trench.  He described exposure to Agent Orange while serving 
in the Republic of Vietnam, and exposure to sun during his 
twenty-seven years in the Marine Corps.  The veteran said 
that three of his immediate family members had cancer.  He 
had smoked cigarettes and cigars for a total of forty years, 
and stopped smoking four years earlier.   

In an August 1998 response to the RO's request for the 
veteran's radiation exposure history, the Naval Dosimetry 
Center reported that the veteran was a member of the 2nd 
Field Artillery Group, Fleet Marine Forces, at Camp Lejeune, 
North Carolina, when his radiation exposure occurred at the 
US Army Chemical Corps School, Fort McClellan, Alabama.  He 
was exposed for 1 day in 1962 to gamma-beta type radiation 
and the dose (REM) was 0.00.

In December 1998, the RO sent a written request to the 
Defense Threat Reduction Agency (DTRA) regarding the dose 
estimate for the veteran while participating in radiation 
risk activity.

In a May 1999 letter to the RO, the DTRA said historical 
records confirmed the veteran's presence at Operation UPSHOT-
KNOTHOLE at the Nevada Test Site during 1953.  The DTRA said 
a careful search of dosimetry data reveals no record of 
radiation exposure for the veteran.  However, a scientific 
dose reconstruction indicates he would have received a 
probable dose of 2.0 rem gamma (upper bound of 3.3 rem 
gamma).  It was noted that the veteran's dose to the skin 
(nose) was 13.3 rem gamma.  A scientific dose reconstruction 
titled Neutron Exposure for DOD Nuclear Test Personnel (DNA-
TR-840-495) indicates that, due to the distance of the 
veteran's unit from ground zero, he had virtually no 
potential for exposure to neutron radiation.  Application of 
methodology in a reconstruction report titled Low Level 
Internal Dose Screen-CONUS Tests (DNA-TR-85-317) indicates 
that the veteran's (50-year) committed dose equivalent was 
0.0 (less than 0.01).

In a May 18, 1998, letter to the RO, the veteran said that 
the day before the tower shot, he went to ground zero, right 
below the tower.  He was to observe the equipment, vehicles, 
and other items and compare the way they looked before and 
after the test.  He said that he and his comrades "raised up 
in the trench and caught the blast wave coming over the 
trenches."  They were given a test for radiation and found 
to have a certain amount.  They were told not to go back to 
ground zero to observe.  He indicated they were the only 
Marines not to go back to the tower shot.

In a May 1999 memorandum to the VA Under Secretary for 
Benefits, the RO requested an opinion as to the relationship 
between exposure to ionizing radiation and the veteran's 
development of basal cell carcinoma of the nose.  In turn, 
the Director of the Compensation & Pension (C&P) Service 
referred the matter to the Under Secretary for Health, asking 
whether it was likely, unlikely, or at least as likely as not 
that the veteran's skin cancer of the left alar rim was the 
result of exposure to ionizing radiation in service.

In a July 1999 memorandum, the VA Chief Public Health and 
Environmental Officer noted the DTRA estimates that, during 
military service, the veteran was exposed to the following 
doses of radiation: 2.0 rem gamma (upper bound of 3.3 rem 
gamma); dose to skin of the nose--13.3 rem gamma; virtually 
no potential for neutron; internal 50-year committed dose 
equivalent to all organs--0.0 (less than 0.01).  It was 
further noted that The Committee on Interagency Radiation 
Research and Policy Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, does not provide screening doses for 
skin cancer.  Skin cancer usually was attributed to ionizing 
radiation at high doses, e.g., several hundred RDAs.  The 
memorandum further indicated that excess numbers of basal 
cell cancer have been reported in skin that received 
estimated doses of 9-12 rads in margins of irradiated areas 
(citing to Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), 1990, pages 325 to 327).  In the 
VA expert's opinion, it was likely that the veteran's basal 
cell cancer of the nose could be attributed to exposure to 
ionizing radiation in service.

In an October 20, 1999, letter to the RO, the DTRA revised 
the previously provided radiation dose information for the 
veteran.  The DTRA noted that the veteran had submitted 
additional information concerning his activities during Shot 
BADGER of Operation UPSHOT-KNOTHOLE that affected his 
reconstructed radiological dose.  The letter states that 
"the radiation dose provided in May assumed that [the 
veteran] advanced towards ground zero with the rest of his 
company.  He informed us that, following the detonation, he 
remained behind and did not advance towards ground zero.  
Consequently, his radiation dose has been revised to reflect 
his activity following Shot BADGER as he reported it."  A 
scientific dose reconstruction indicated that the veteran 
would have received a revised probable dose of 0.234 rem 
gamma (0.3 rem rounded) with an upper bound of 0.4 rem gamma.  
The veteran's revised dose to the skin (nose) was 0.7 rem 
gamma.  The neutron and internal dose information provided 
earlier was unchanged.

In February 2000, the VA Chief Public Health and 
Environmental Officer responded to the RO's request for a 
followup opinion (transmitted via the Director of the C&P 
Serice), in light of the DTRA's revised radiation dose.  It 
was noted that DTRA currently estimated that the veteran was 
exposed to 0.234 rem gamma (0.3 rem rounded) with an upper 
bound of 0.4 rem gamma; revised dose to the skin of the nose-
-0.7 rem gamma; virtually no potential for neutron; internal 
50-year committed dose equivalent to all organs--0.0 (less 
than 0.01) [presumably rem].  An increased risk for basal 
cell but not squamous cell skin cancers was seen in atomic 
bomb survivors (Ron et al., Skin tumor risk among atomic-bomb 
survivors in Japan, Cancer Causes and Control, Volume 9, 
1998, page 395).  The VA expert said that, considering the 
scientific data and "based on the revised dose estimates, in 
our opinion it is unlikely that the veteran's basal cell skin 
cancer can be attributed to exposure to ionizing radiation in 
service."

Based upon the foregoing evidence, the Board concludes that a 
preponderance of the evidence is against the veteran's claim.  
A review of the evidence reflects that, while the veteran was 
present during Shot BADGER of Operation UPSHOT-KNOTHOLE in 
1953 in Nevada, by his own description, following the 
detonation he remained behind and did not advance towards 
ground zero.  Although, in July 1999, the VA Chief Public 
Health and Environmental Officer concluded that the veteran's 
basal cell carcinoma of the nose was attributable to exposure 
to ionizing radiation based on information from the DTRA, in 
February 2000, that VA Officer stated that revised dose 
estimates from the DTRA, based on the veteran's description 
of his activities, made it unlikely that the veteran's basal 
cell skin cancer could be attributed to exposure to ionizing 
radiation in service.

The Board is cognizant and appreciative of the veteran's 
lengthy period of active military service, including tours in 
Korea and Vietnam, as well as his participation in the 
nuclear weapons test program.  However, he has not submitted 
any medical evidence to link his basal cell carcinoma of the 
nose to any incident of service, including exposure to 
ionizing radiation.  The Board has no doubt, based upon the 
evidence before us, that the veteran worked in areas where he 
was potentially exposed to ionizing radiation.  Nevertheless, 
based upon the medical and scientific evidence of record, his 
exposure was so limited as to make it unlikely that his 
claimed disorder could be attributed to exposure to ionizing 
radiation in service.  

The veteran has been very specific in asserting that he 
suffers from a residual of exposure to ionizing radiation.  
While the Board does not doubt the sincerity of his 
contentions in this regard, any determination as to the 
existence of a disability and its medical causation must be 
based upon competent medical testimony or documentation.  In 
a claim for service connection, this generally means that 
medial science must establish that a current disability exits 
and that the disability is related to a period of active 
military service.  Competent medical evidence has not been 
presented to establish that the veteran currently suffers 
from disability associated with exposure to ionizing 
radiation in service. 

III.  Increased Rating

A.  Factual Background

Service medical records indicate that, during the course of 
his lengthy military career, the veteran was seen several 
times for complaints of back pain.  In July 1952 he 
complained of a backache and general malaise with swollen 
glands, and was ultimately determined to have a common cold.  
In July 1958, when examined for re-enlistment, moderate 
dorsal scoliosis, not considered disqualifying, was noted.  
In October 1960, the veteran complained of low back pain with 
limitation of movement for several days.  The diagnosis was 
back sprain.  In May 1966, the veteran reported to sickbay 
and complained of intermittent but worsened low back pain for 
several months.  His pain was localized in the left low back, 
just above the iliac crest, and accentuated by movement.  The 
assessment was chronic muscle strain.  The veteran returned 
to the clinic in June complaining of low back pain, and 
Darvon was prescribed.  

In November 1966, the veteran complained of chronic low back 
pain.  X-rays dated that month showed narrowed "IV" 
(intervertebral) disc space consistent with disease, and an 
orthopedic evaluation was requested.  According to the 
orthopedic consultation report, there was muscle spasm in the 
left side of the low back and the veteran had dull aching 
pain with radiation present for the past seven to twelve 
months, worse over the past three months.  Examination 
revealed minimal lumbar scoliosis.  X-rays showed narrowed 
L5-S1 and osteophytic spurring.  Xylocaine was injected into 
the area of tenderness but, when seen in December 1966, the 
veteran was not improved and medication was prescribed.  

An August 1967 record indicates that X-rays showed a 
narrowing of the L5-S1 interspace with arthritis spurring, 
anteriorly, and scoliosis with maximal convexity to the left 
at L3.  Chronic low back pain was noted when the veteran was 
examined for transfer in April 1969.  In November 1974, the 
veteran was noted to have a long history of low back pain, 
and was referred for an orthopedic examination.  When seen in 
the orthopedic clinic in December 1974, lumbar scoliosis was 
present and there was early degenerative disease noted at L5-
S1, with spurring present at L5-S1 interspaces and narrowed 
sclerosis.  When examined for separation in April 1975, a 
musculoskeletal abnormality was not noted.

Post-service, in October 1999, the RO afforded the veteran a 
private examination by R.K., M.D.  The veteran was retired 
and had no restriction regarding walking, sanding, sitting, 
or moving.  It was noted that in 1960 he had injured his low 
back lifting shelves.  He had nonradiating pain that bothered 
him four times a week and was worse with bending or lifting.  
Tylenol gave him relief.  On examination, neurological 
examination was essentially normal.  Active range of motion 
of the lumbar area was flexion to 80 degrees, extension to 35 
degrees, right and left lean to 40 degrees, and right and 
left rotation to 35 degrees.  Lumbar spine X-rays showed 
vacuum disc formation at L5-S1, right scoliosis 10 degrees, 
spurs between the vertebral bodies, and moderate 
osteoporosis.  The pertinent diagnosis was degenerative disc 
disease and degenerative joint disease in the lumbar spine 
that did not interfere with the veteran's activities.  

A May 2000 private report of X-rays of the veteran's lumbar 
spine showed rotation scoliosis with moderate diffuse 
spondylosis and frank degenerative disc disease at the L5-S1 
level.  

In July 2000, the RO granted service connection for 
lumbosacral spine degenerative joint/disc disease and awarded 
a 10 percent disability evaluation under Diagnostic Code 
5003-5293.  The veteran filed a notice of disagreement and, 
in his November 2000 substantive appeal, he reported daily 
back pain and said he was unable to perform outside 
activities due to the "unbearable" pain.

Private medical records from M.S., M.D., dated in 2001, 
indicate that when seen in January 2001 for his annual 
examination, the veteran, who was 71 years old, felt fairly 
well and complained of back pain.  It was noted that this was 
not a new complaint, had been present for some time, and had 
apparently worsened.  When he performed yard work and 
activities, the veteran was bothered by some lower back 
discomfort, without radicular symptoms, and there was no 
bowel or bladder incontinence.  His past medical history 
included lower back pain.  A review of systems indicated that 
the veteran had lower back pain, as per above, with no other 
complaints.  On examination, the veteran's back had good 
alignment with no tenderness in the CVA (costovertebral 
angle) or over the lumbosacral spine.  His straight leg test 
was negative, bilaterally.  Musculoskeletal examination 
revealed some limitation of range of motion in the hips, but 
no active synovitis.  His gait was normal, with diminished 
but symmetric deep tendon reflexes in the lower extremities.  
His strength was normal and symmetric to dorsal and plantar 
flexion.  The pertinent assessment was that the veteran's 
back pain was most likely mechanical but was possibly caused 
by an aneurysm, and further tests were ordered.  X-rays of 
the lumbar spine showed no evidence of fracture or 
malalignment without any change in the arthritic changes of 
the lumbar spine since October 1999 study. 

When Dr. M.S. saw the veteran in February 2001, lower back 
pain with degenerative changes on plain films was noted.  The 
veteran felt fairly well except for persistent back pain, for 
which Tylenol was not overly effective.  X-rays did not show 
a mass, and medication was prescribed for back pain.

In a February 2002 statement, Dr. M.S. said that the veteran 
had a long history of cervical arthritis and rather severe 
low back pain.  The pain appeared to be musculoskeletal in 
etiology, and the veteran had degenerative changes on plain 
radiographs of his lumbosacral spine.  Dr. M.S. said that the 
veteran's back pain was "limiting and certainly prevented a 
lot of his activity."

B.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected back disability and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001). Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment as to his low back.  The U.S. Court of Appeals for 
Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found -- a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 1991) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's service-connected back disability is currently 
rated under diagnostic codes involving degenerative joint 
disease, Diagnostic Code (DC) 5003, and intervertebral disc 
syndrome, DC 5293.  See 38 C.F.R. § 4.71a, DC 5003, 5293 
(2001).  Degenerative joint disease under DC 5003 is 
evaluated on the basis of the limitation of motion of the 
joint affected, here the lumbosacral spine.  Thus, an 
increased rating may be assigned if the veteran's low back 
disorder more nearly approximates the criteria for an 
increased rating under DCs 5292, 5293, or 5295.

However, although the low back disorder could be rated by 
recourse to several diagnostic codes, the rule against 
pyramiding precludes the use of multiple diagnostic codes in 
order to artificially inflate the service-connected 
evaluation.  38 C.F.R. § 4.14 (2001).  Rather, the diagnostic 
code is applied that best reflects the overall disability 
picture shown for the specific anatomical part involved.  The 
service-connected evaluation is assigned that most accurately 
reflects the degree of functional impairment shown by the 
evidence of record.  The Board is of the opinion that, with 
resolution of the benefit of the doubt in the veteran's 
favor, his overall disability picture reflects symptomatology 
compatible with a 20 percent evaluation, but no higher, under 
Diagnostic Code 5293.

Under DC 5293, a noncompensable evaluation is warranted for 
intervertebral disc syndrome that is cured by surgery.  A 10 
percent evaluation requires mild intervertebral disc 
syndrome.  A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.

Under DC 5292, slight limitation of motion of the lumbar 
segment of the spine warrants a 10 percent evaluation; a 20 
percent evaluation requires moderate limitation of motion.  A 
40 percent evaluation is warranted where severe limitation of 
motion is shown.

Under DC 5295, a 10 percent evaluation for lumbosacral strain 
is warranted with characteristic pain on motion; a 20 percent 
evaluation is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  In cases involving DC 5295, VA must 
determine whether there is muscle spasm or comparable 
pathology.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

However, where functional loss is alleged due to pain on 
motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 must also 
be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Although DC 5293 is not based upon limitation of motion, as 
noted, the VA's General Counsel has held that, when a veteran 
receives less than the maximum evaluation under this 
Diagnostic Code based upon symptomatology that includes 
limitation of motion, consideration must be given to 38 
C.F.R. §§ 4.40 and 4.45, even though the rating corresponds 
to the maximum rating under another code pertaining to 
limitation of motion.  VAOPGCPREC 36-97.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Painful motion is considered 
to be limited motion under the provisions of 38 C.F.R. § 
4.59. 

In this case, the current record appears to show that the 
veteran has what could reasonably be considered to be 
"moderate" disability of the lumbar spine.  The reported 
clinical findings on the VA fee-based examination performed 
in October 1999 show that flexion of the lumbar spine was 
possible only to 80 degrees, extension was to 35 degrees, 
right and left lean to 40 degrees, and right and left 
rotation to 35 degrees.  Motor examination was normal.  The 
straight-leg-raising test was negative.  Gait was normal for 
heel and toe walk.  However, the veteran described non-
radiating pain that bothered him four times a week and 
worsened with bending or lifting.  X-rays of the veteran's 
lumbar spine showed vacuum disc formation at L5-S1, right 
scoliosis 10 degrees, spurs between the vertebral bodies, and 
moderate osteoporosis.  X-rays taken in May 2000 showed 
rotational scoliosis of the lumbar spine with moderate 
diffuse spondylosis and frank degenerative disc disease at 
L5-S1.

In his November 2000 statement, the veteran said he was 
unable to do outside activities without experiencing 
"unbearable" pain.

When examined in January 2001 by his private physician, Dr. 
M.S., the veteran reported worsening back pain without 
radicular symptoms.  Examination revealed good back alignment 
and no tenderness in the CVA or over the lumbosacral spine.  
Straight leg testing was negative.  Neurologic testing 
revealed that deep tendon reflexes were diminished but 
symmetric in the upper and lower extremities, with normal 
strength.  There was some limitation of range of motion of 
the hips.  Although the veteran's back pain was initially 
thought to be possibly caused by an aneurysm, X-rays did not 
show the presence of a mass or cyst.  The veteran reported, 
at the time, that yard work and activities caused some lower 
back discomfort.  In fact, when seen in February 2001, the 
veteran was noted to have "persistent" back pain, for which 
Tylenol proved ineffective, and medication was prescribed.  
Furthermore, in a February 2002 statement, Dr. M.S. said that 
the veteran had a long history of "rather severe lower back 
pain" that was "limiting and certainly prevents a lot of 
his activity."

Based upon the recent examination findings, the Board finds 
that the degree of impairment associated with the veteran's 
degenerative joint/degenerative disc disease of the 
lumbosacral spine more nearly approximates the criteria for a 
20 percent evaluation under DC 5293, especially when 
functional impairment due to pain from the low back is 
considered under DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See 38 C.F.R. § 4.7.  Severe impairment or severe limitation 
of motion or function is not however, shown by these 
findings.

The Board has also considered all other applicable diagnostic 
criteria.  However, an evaluation in excess of 20 percent is 
not shown to be appropriately assignable under any other 
diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295.  A 20 percent rating is only assignable 
under DC 5292 when there is moderate limitation of motion, 
and a 20 percent rating is assignable under DC 5295 when 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  However, a 40 percent rating under DC 5293 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief; and a 40 percent rating 
under DC 5295 requires severe lumbosacral strain with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted under DC 5295 if only 
some of these manifestations are present if there is also 
abnormal mobility on forced motion.  The evidence on file 
does not reflect disability or functional impairment to that 
extent.

The Board has also considered the various other provisions of 
38 C.F.R. Parts 3 and 4 in accordance with Schafrath v. 
Derwinski, supra, but finds that they do not provide a basis 
upon which to grant an evaluation higher than 20 percent for 
degenerative joint/degenerative disc disease of the 
lumbosacral spine.  In this regard, the Board notes that, at 
the time of the October 1999 examination, the veteran 
reported complaints of back pain four times a week that 
worsened with bending or lifting.  The veteran denied 
radiating back pain and lumbosacral radiculopathy was not 
reported on examination.  X-rays of the veteran's spine taken 
in October 1999 showed vacuum disc formation at L5-S1, right 
scoliosis, spurs between the vertebral bodies and moderate 
osteoporosis and, in May 2000, X-rays showed rotational 
scoliosis of the lumbar spine with moderate diffuse 
spondylosis and frank degenerative joint disease at L5-S1.  
While X-rays taken in 2001 were described as unchanged from 
those taken in 1999, in February 2002 the veteran's treating 
physician said the veteran experienced "severe" lower back 
pain that was limiting and "certainly prevented a lot of 
activity".  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to he veteran's 
degenerative joint/degenerative disc disease of the 
lumbosacral spine are contemplated in the 20 percent rating 
granted herein.  There is no indication that pain, due to 
disability of the lumbar spine, causes functional loss 
greater than that contemplated by the 20 percent now 
assigned. 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown.

Finally, the Board observes in this case that the evidence 
does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2001) (such ratings may be authorized by the Under Secretary 
for Benefits or the Director of the C&P Service).  For 
example, there is no evidence of record, nor has it been 
contended by the veteran or his representative, that the 
veteran's service-connected degenerative joint/degenerative 
disc disease of the lumbosacral spine has caused marked 
interference with employment or necessitated frequent 
hospitalization.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996). 


ORDER

Service connection is denied for post-operative basal cell 
carcinoma of the nose, claimed as due to exposure to ionizing 
radiation.

A 20 percent evaluation is granted for degenerative 
joint/degenerative disc disease of the lumbosacral spine, 
subject to the statutes and regulations governing the award 
of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

